OPINION
By LEMERT, PJ.
It is difficult to understand how any court, could properly decide and determine the ordinances involved in this case to be unconstitutional, upon the fadts pleaded. The ordinances are not before the court nor i3 there any attempt to show them to be discriminating or unreasonable. On the face of the petition the most that is claimed is that they prevent plaintiff from doing what she wants to do and what she claims she has an opportunity to do. If the petition in this case was • broad enough to cover the facts and circumstances as presented by counsel for plaintiff in oral argument, the situation might be different, notwithstanding the ordinance known as the “cemetery ordinance” and the ordinance known as the “zoning ordinance;” so that without entering into a lengthy discussion of the law applicable to the instant case, as discussed by counsel in their able and exhaustive briefs, suffice it to say that we are of the opinion that the petition does not state a cause of action and it therefore follows that- the judgment of the court below will be and is hereby affirmed. Exceptions may be noted.
MONTGOMERY and SHERICK, JJ, concur.